Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Allowable Subject Matter

Claims 1-13 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Morovic et al. (US 2016/0057314 A1).  In the Applicant’s independent claims 1, 12, and 13, the reference of Morovic does not teach:

Claim 1:    to generate a sectional representation of an intersection between a convex hull of the plurality of Neugebauer Primary area coverage points and a plane extending across the color space at the hue angle; determine a plurality of nodes distributed between a first node and a second node of the sectional representation; and generate a lookup table based on a relationship between the plurality of nodes and the plurality of Neugebauer Primary area coverage points. 

Claim 12:   generating a sectional representation of an intersection between a convex hull of the plurality of Neugebauer Primary area coverage points in the color space and a plane extending across the color space at the hue angle; determining a plurality of nodes distributed between a first node and a second node of the sectional representation for reproducing a color ramp; generating a lookup table based on a relationship between the plurality of nodes and the plurality of Neugebauer Primary area coverage points.

Claim 13:  generate a sectional representation of a juncture between a convex hull of the plurality of Neugebauer Primary area coverage points and a plane extending across the color space at the hue angle; determine a plurality of points distributed between a first point and a second point of the sectional representation; generate a plurality of values for an output table based on a relationship between the plurality of points and the plurality of Neugebauer Primary area coverage points for printing on a substrate; and provide the output table to the printing system for use in printing.

  Morovic fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art

Morovic et al. (US 2009/0310154 A1) teaches hue planes at hue angles [0091]; but does not generate a sectional representation of an intersection between a convex hull of the plurality of Neugebauer Primary area coverage point and a plane extending across the color space at the hue angle.


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675